DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9, 12, 13, 15, 18 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Swisher (US 2017/0156988 A1, cited previously and hereinafter 'Swisher') in view of Funamura et al. (US 2008/0183155 A1, hereafter ‘Funamura’), and further in view of Becker (US 2010/036365 A1, cited previously and hereinafter ‘Becker’).
As to claim 1, Swisher discloses a male to female enteral coupling (29; see Figs. 8, 9) comprising: a body extending from a first end (top end as seen in Fig. 9) to a second end (bottom end as seen in Fig. 9), the first end comprising a male hub (31) surrounded by an outer cylindrical collar (see Figs. 8, 9; collar is not numbered but contains inner threads 32 and surrounds 31 – see annotated Fig. 9 below), an annular space defined between the male hub and the outer cylindrical collar (see annotated Fig. 9 below), and a lumen (41) defined within the male hub, and the second end comprising a female connector (33) comprising a generally cylindrical body (Fig. 9), and a receiver (portion of lumen 41 within 33) defined within the generally cylindrical body of the female connector and in communication with the lumen (see Fig. 9; portion of lumen 41 within 33 in communication with rest of lumen 41), the receiver configured for receiving a male connector (configured for receiving at least in 

    PNG
    media_image1.png
    676
    535
    media_image1.png
    Greyscale

Swisher is silent to the body of the female connector having at least one lug or thread extending therefrom and spaced from an end portion of the generally cylindrical body of the female connecter at the second end. Funamura teaches a female connector (40) having at least one thread (41) extending therefrom and spaced from an end portion of the generally cylindrical body of the female connecter at the second end (end on right side of 40 as seen in Figs. 3-11; see 41 being spaced from this end). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Swisher such that the female connector had at least one lug or thread extending therefrom (instead of or in addition to the tapered current tube connector portion 33) and spaced from an end portion of the generally cylindrical body of the female connecter at the second end. One would have been motivated to do so in order to allow a user to connect the female connector of Swisher to other components, such as components having a lock ring or different types of male connectors (see Figs. 3-16 & para 0059, 0085 of Funamura).
Swisher/Funamura is silent to wherein the receiver has a diameter that is unequal to a diameter of the lumen. Becker discloses multiple embodiments of a receiver (see annotated Figs. 2a-3b below) that each have a diameter that is unequal to a diameter of a lumen (16B, see annotated Figs. 2a-3b below).

    PNG
    media_image2.png
    572
    701
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the receiver and/or lumen of Swisher (as modified by Funamura) in view of Becker such that the receiver has a diameter that is unequal to a diameter of the lumen. One would have been motivated to do so in order to connect the coupling of Swisher to a connecting piece (such as distal connecting piece 5 of Becker) rather than directly to feeding tube 23 as Swisher discloses the advantage of using its various connection pieces: “The distal attachment piece of the connection piece is conical or is designed in stepped fashion with several portions of different diameter.  The distal attachment piece can therefore be releasably connected to the funnel-shaped connection pieces of different diameter of the probe tubes of the known feed probes.  The connection piece according to the present invention can be used universally in this respect” (see abstract, as well as para 0055-0060 of Becker).

As to claim 2, Swisher in view of Funamura and Becker teaches the male to female enteral coupling of Claim 1 as described above. Swisher/Funamura/Becker further discloses, wherein the male to female coupling is configured for interconnection between the fluid delivery syringe (25) and an 
As to claim 3, Swisher in view of Funamura and Becker teaches the male to female enteral coupling of Claim 1 as described above. Swisher further discloses wherein the first end is configured for engagement with a syringe connector (27) of the fluid delivery syringe (see Fig. 3). While Swisher does not expressly recite wherein the second end is configured for engagement with a male hub of the enteral fluid delivery device connector, it was noted in the rejection of claim 1 above how it would have been obvious to one having ordinary skill in the art to modify the receiver and/or lumen of Swisher in view of Becker such that the receiver has a diameter that is unequal to a diameter of the lumen in order to connect the coupling of Swisher to a connecting piece (such as distal connecting piece 5 of Becker) rather than directly to feeding tube 23. The examiner notes that the distal connecting pieces 5 shown by Becker each comprise a male hub (distal connecting portion 11) of an enteral fluid delivery device connector (see Figs. 2a-4b of Becker). It thus would have been further obvious to one having ordinary skill in the art to modify Swisher such that the second end is configured for engagement with a male hub of the enteral fluid delivery device connector to make connection between the coupling of Swisher and the distal connecting piece possible (see abstract, as well as para 0055-0060 and Figs. 2a-4b of Becker).
As to claim 4, Swisher in view of Funamura and Becker teaches the male to female enteral coupling of Claim 1 as described above. Swisher further discloses wherein the first end comprises a male ISO 80369-3 compatible coupling (para 0018, 0022, 0062).
As to claim 6, Swisher in view of Funamura and Becker teaches the male to female enteral coupling of Claim 1 as described above. Swisher further discloses a flange extending from at least a portion of the body (see annotated Fig. 9 of Swisher above).
As to claim 9, Swisher in view of Funamura and Becker teaches the male to female enteral coupling of Claim 1 as described above. Swisher does not expressly recite a lumen extension tip centrally positioned within the receiver of the cylindrical body, the lumen extension tip comprising a conduit defined therein and in communication with the lumen of the male hub of the first end, however Becker does teach a lumen extension tip (sub-division 16A – see annotated Figs. 2a-3b of Becker above) centrally positioned within the receiver of the cylindrical body (cylindrical body of connecting piece 7), the lumen extension tip comprising a conduit defined therein and in communication with the 

As to claim 12, Swisher discloses a disposable enteral fluid delivery connector (29; see Figs. 3, 8, 9 – the connector could be disposed of when unattached from syringe 25 and tube 23) for interconnection between a fluid delivery syringe (25) and a connector of an enteral feeding tube (an end of a feeding tube 23 serving as connector –see para 0059, Fig. 3), the disposable enteral fluid delivery connector comprising: a body extending along a longitudinal axis from a first end (top end as seen in Fig. 9) to a second end (bottom end as seen in Fig. 9); a hub (31) and an outer cylindrical collar defined at the first end (see annotated Fig. 9 above), and an annular space defined between the hub and the outer cylindrical collar (see annotated Fig. 9 above), the annular space terminating at an endwall (found at bottom of annular space as annotated above), and the hub being configured for compatible engagement with the fluid delivery syringe (Fig. 3); a receiver (tube connector portion 33) comprising a cylindrical body at the second end (see Fig. 9, at least interior wall of 33 is cylindrical), and a lumen (41) extending through the cylindrical body and hub so as to provide fluid communication through the27PatentAttorney Docket No.: 2N11.1-491 body (Fig. 3, 9), the receiver configured for compatible engagement with the connector of the enteral feeding tube (Fig. 3, para 0060), wherein, with the body disposed between the fluid delivery syringe and the connector of the enteral feeding tube, any fluids discharged from the lumen of the hub or from the fluid delivery syringe are configured to be collected in the annular space defined at the first end of the body when the fluid delivery syringe is disconnected from the hub of the first end so as to prevent exposure of fluids to the connector of the enteral feeding tube (see Figs. 3, 8, 9 – the connector 29 configured such that any fluids discharged from the lumen of the hub or from the fluid delivery syringe would be collected in the annular space inasmuch as the connector shown in Fig. 5-6 of the instant application, as the annular space is defined as a hollow space between the collar and hub 31).
Swisher is silent to the cylindrical body having at least one lug or thread extending therefrom and spaced from an end portion of the cylindrical body of the receiver at the second end. Funamura 
Swisher/Funamura is silent to wherein the receiver has a diameter that is unequal to a diameter of the lumen. Becker discloses multiple embodiments of a receiver (see annotated Figs. 2a-3b below) that each have a diameter that is unequal to a diameter of a lumen (16B, see annotated Figs. 2a-3b below).

    PNG
    media_image2.png
    572
    701
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the receiver and/or lumen of Swisher (as modified by Funamura) in view of Becker such The distal attachment piece of the connection piece is conical or is designed in stepped fashion with several portions of different diameter.  The distal attachment piece can therefore be releasably connected to the funnel-shaped connection pieces of different diameter of the probe tubes of the known feed probes.  The connection piece according to the present invention can be used universally in this respect” (see abstract, as well as para 0055-0060 of Becker).

As to claim 13, Swisher in view of Funamura and Becker teaches the disposable enteral fluid delivery connector of Claim 12 as described above. Swisher further discloses wherein the first end comprises a male ISO 80369 compatible coupling (para 0018, 0022, 0062 of Swisher).
As to claim 15, Swisher in view of Funamura and Becker teaches the disposable enteral fluid delivery connector of Claim 12 as described above. Swisher further discloses a flange extending from at least a portion of the body (see annotated Fig. 9 above).
As to claim 18, Swisher in view of Funamura and Becker teaches the disposable enteral fluid delivery connector of claim 12 as described above. Swisher does not expressly recite a lumen extension tip centrally positioned within the receiver of the cylindrical body, the lumen extension tip comprising a conduit defined therein and in communication with the lumen of the male hub of the first end, however Becker does teach a lumen extension tip (sub-division 16A – see annotated Figs. 2a-3b of Becker above) centrally positioned within the receiver of the cylindrical body (cylindrical body of connecting piece 7), the lumen extension tip comprising a conduit defined therein and in communication with the lumen (16B) of the male hub of the first end (right end/side of connecting piece 7). It would have been obvious to one having ordinary skill in the art to further modify Swisher to include a lumen extension tip as taught by Becker. One would have been motivated to do so in order to provide a more secure and/or permanent connection between the feeding connector 29 of Swisher and a feeding tube 23 (see Fig. 2a and para 0056 of Becker).


Swisher does not explicitly recite that the method is to prevent contamination of components nor does Swisher explicitly mention steps of disconnecting or separating the connector of the fluid delivery device from the hub of the male to female connector, wherein any fluids overflowing from the lumen of the hub of the male to female coupling are retained within the annular space; and disconnecting the receiver of the second end of the male to female coupling from the at least one connector of the enteral feeding tube assembly. However, both the connection between the connector (27) of the fluid delivery device and the hub (31) of the female connector as well as the connection between the receiver (33) and the enteral feeding tube (23) are shown as temporary/non-permanent connections (i.e. 27 merely screws into threads 32 and the tube 23 merely slides over tube connector portion 33 – see para 0059, Fig. 3). It would have been obvious to one having ordinary skill in the art to 
Swisher is silent to the receiver of the second end configured for compatible engagement with the at least one connector of the enteral feeding tube assembly via at least one lug or thread extending from the cylindrical body and spaced from an end portion of the cylindrical body of the receiver at the second end. Funamura teaches a receiver (40) comprising a cylindrical body (40 depicted as cylindrical) configured for compatible engagement with at least one connector (various connectors 35, 53, 80, shown in Figs. 3-16) via at least one thread (41) extending from the cylindrical body and spaced from an end portion of the cylindrical body of the receiver at the second end (end on right side of 40 as seen in Figs. 3-11; see 41 being spaced from this end). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Swisher such that the receiver of the second end was configured for compatible engagement with the at least one connector (instead of the current design of Swisher which shows 33 being connectable directly to a tube) of the enteral feeding tube assembly via at least one lug or thread extending from the cylindrical body and spaced from an end portion of the cylindrical body of the receiver at the second end. One would have been motivated to do so in order to allow a user to connect the receiver of Swisher to other components, such as components having a lock ring or different types of male connectors (see Figs. 3-16 & para 0059, 0085 of Funamura).
Swisher is silent to wherein a diameter of the lumen within the hub is unequal to a diameter of the lumen within the cylindrical body. Becker discloses multiple embodiments of connectors wherein a 

    PNG
    media_image3.png
    572
    701
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the receiver and/or lumen of Swisher (as modified by Funamura) in view of Becker such that a diameter of a lumen within a hub is unequal to a diameter of the lumen within a cylindrical body. One would have been motivated to do so in order to connect the coupling of Swisher to a connecting piece (such as distal connecting piece 5 of Becker) rather than directly to feeding tube 23 as Swisher discloses the advantage of using its various connection pieces: “The distal attachment piece of the connection piece is conical or is designed in stepped fashion with several portions of different diameter.  The distal attachment piece can therefore be releasably connected to the funnel-shaped connection pieces of different diameter of the probe tubes of the known feed probes.  The connection piece according to the present invention can be used universally in this respect” (see abstract, as well as para 0055-0060 of Becker).

Claims 5 and 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swisher in view of Funamura and Becker as applied above, and further in view of Koelper et al. (US 2016/0143815 A1, cited previously and hereinafter 'Koelper').
 As to claim 5, Swisher in view of Funamura and Becker teaches the male to female enteral coupling of Claim 1 as described above, but is silent to wherein the second end comprises a female ISO 80369-3 compatible coupling.
Koelper discloses a female second end (bottom end of 130) of a coupling (connector cap 130) and a dual material Y-connector (100) and teaches that its Y-connector includes small-bore connectors that “meet appropriate standards, guidelines and/or other requirements (e.g., ISO 80369-1:2010 covering small-bore connectors for liquids and gases in healthcare applications)” (para 0025). 
It would have been obvious to one having ordinary skill in the art to modify the send on of Swisher/Funamura/Becker for a second end that comprises a female ISO 80369-3 compatible coupling. One would have been motivated to do so in order to use Swisher/Funamura/Becker with a connector having the advantages of Koelper (Koelper discloses how using its Y-connector has the advantages of allowing for introduction of two fluids as well as providing good gripping characteristics – see para 0004, 0005, 0025 of Koelper).

As to claim 14, Swisher in view of Funamura and Becker teaches the connector of Claim 12 as described above, but is silent to wherein the second end comprises a female ISO 80369 compatible coupling.
Koelper discloses a female second end (bottom end of 130) of a coupling (connector cap 130) and a dual material Y-connector (100) and teaches that its Y-connector includes small-bore connectors that “meet appropriate standards, guidelines and/or other requirements (e.g., ISO 80369-1:2010 covering small-bore connectors for liquids and gases in healthcare applications)” (para 0025). 
It would have been obvious to one having ordinary skill in the art to modify the second end of Swisher/Funamura/Becker for a second end that comprises a female ISO 80369 compatible coupling. One would have been motivated to do so in order to use Swisher/Becker with a connector having the advantages of Koelper (Koelper discloses how using its Y-connector has the advantages of allowing .

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swisher in view of Funamura and Becker as applied above, and further in view of Oates, II (US 2014/0221917 A1, cited previously and hereinafter 'Oates').
As to claim 7, Swisher in view of Funamura and Becker teaches the male to female enteral coupling of Claim 6 as described above. Swisher further discloses wherein the flange comprises an outwardly-protruding member (see annotated Fig. 9 of Swisher above). 
Swisher is silent to wherein a width defined between the body and an outermost portion of the outwardly-protruding member is a minimum of about 1.25 inches.
Oates discloses an apparatus for oral administration of fluids including a nipple assembly 130 having a flange (base 132) formed as an outwardly-protruding member (see Figs. 1B-1D) extending from a body (111) and teaches “In other embodiments, each pacifier apparatus is formed of a separable nipple assembly and a separable cartridge.  In some such embodiments, the length and diameter dimensions of the each removable part are selected so as not to pose a choke hazard to young children.  For example, in some embodiments, the diameter of the nipple assembly 130 at its widest location is at least 1.25 inches” (para 0185). 
It would have been obvious to one having ordinary skill in the art to modify Swisher/Funamura/Becker with Oates to include a flange which comprises an outwardly-protruding member and wherein a width defined between the body and an outermost portion of the outwardly-protruding member is a minimum of about 1.25 inches. One would have been motivated to do so in order to modify a detachable component such as the coupling of Swisher/Funamura/Becker, and make it so it does not pose a choking hazard, as Oates discloses parts having a width of at least 1.25 inches as not posing such a hazard (see para 0185 of Oates).

As to claim 16, Swisher in view of Funamura and Becker teaches the disposable enteral fluid delivery connector of claim 15 as described above. Swisher further discloses wherein the flange comprises an outwardly-protruding member (see annotated Fig. 9 above), however Swisher is silent to 
Oates discloses an apparatus for oral administration of fluids including a nipple assembly 130 having a flange (base 132) formed as an outwardly-protruding member (see Figs. 1B-1D) extending from a body (111) and teaches “In other embodiments, each pacifier apparatus is formed of a separable nipple assembly and a separable cartridge.  In some such embodiments, the length and diameter dimensions of the each removable part are selected so as not to pose a choke hazard to young children.  For example, in some embodiments, the diameter of the nipple assembly 130 at its widest location is at least 1.25 inches” (para 0185). 
It would have been obvious to one having ordinary skill in the art to modify Swisher/Funamura/Becker with Oates to include a flange which comprises an outwardly-protruding member and wherein a width defined between the body and an outermost portion of the outwardly-protruding member is a minimum of about 1.25 inches. One would have been motivated to do so in order to modify a detachable component such as the coupling of Swisher/Funamura/Becker, and make it so it does not pose a choking hazard, as Oates discloses parts having a width of at least 1.25 inches as not posing such a hazard (see para 0185 of Oates).

Claim 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swisher in view of Funamura and Becker as applied above, and further in view of Clegg et al. (US 5,057,093, cited previously and hereinafter 'Clegg').
As to claim 8, Swisher in view of Funamura and Becker teaches the male to female enteral coupling of claim 1 as described above, but is silent to a tether for maintaining engagement of the body with the enteral fluid delivery device connector.
Clegg discloses an enteral fluid delivery device connector (34) having a tether (flexible arm 70) that connects to a locking ring 58 on the body of a coupling 30 (see Figs. 3-8; the “body” in this instance being interpreted as a top portion of 30 including stepped surface 48).
It would have been obvious to one having ordinary skill in the art to modify Swisher/Becker with Clegg and include a tether for maintaining engagement of the body with the enteral fluid delivery device connector. One would have been motivated to do so in order to prevent unwanted separation of 

As to claim 17, Swisher in view of Funamura and Becker teaches the connector of claim 12 as described above, but is silent to a tether for maintaining engagement of the body with the enteral fluid delivery device connector.
Clegg discloses an enteral fluid delivery device connector (34) having a tether (flexible arm 70) that connects to a locking ring 58 on the body of a coupling 30 (see Figs. 3-8; the “body” in this instance being interpreted as a top portion of 30 including stepped surface 48).
It would have been obvious to one having ordinary skill in the art to modify Swisher/Funamura/Becker with Clegg and include a tether for maintaining engagement of the body with the enteral fluid delivery device connector. One would have been motivated to do so in order to prevent unwanted separation of the coupling with the enteral fluid delivery device connector (see Figs. 3-8, para beginning line 52 col. 6 of Clegg).

Claims 10, 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swisher in view of Funamura and Becker as applied above, and further in view of Kusz et al. (US 2012/0284991 A1, cited previously and hereinafter ‘Kusz’).
As to claims 10-11, Swisher in view of Funamura and Becker teaches the male to female enteral coupling of claim 1 as described above, but is silent to a skirt projecting from the body and towards the second end, at least a portion of the skirt surrounding the cylindrical body of the second end and one or more resilient clips formed with at least a portion of the skirt.
Kusz discloses a variety of different port fitments including embodiments that use a skirt projecting from a body (for example see Figs. 2a-2b showing a skirt (arms 18a, b) projecting from a body (central non-numbered portion which both arms connect to), Figs. 5a-b showing a skirt (outer wall 14d) projecting from a body (inner wall 14c) and/or Figs. 8a-8b showing a skirt (12c) projecting from a body (bottom flat portion of connector 12)), and one or more resilient clips (arms 18a, 18b in Figs. 2a-b, tabs 14f in Figs. 8a-8b, and arms 18a, 18b in Figs. 8a-8b all forming resilient clips) formed with at least a portion of the skirt (see paragraphs 0050, 0054, 0058).


As to claims 19-20, Swisher in view of Funamura and Becker teaches the disposable enteral fluid delivery connector of claim 12 as described above, but is silent to a skirt projecting from the body and towards the second end, at least a portion of the skirt surrounding the cylindrical body of the second end and one or more resilient clips formed with at least a portion of the skirt, the one or more resilient clips being configured for removable or permanent engagement with the connector of the enteral feeding tube.
Kusz discloses a variety of different port fitments including embodiments that use a skirt projecting from a body (for example see Figs. 2a-2b showing a skirt (arms 18a, b) projecting from a body (central non-numbered portion which both arms connect to), Figs. 5a-b showing a skirt (outer wall 14d) projecting from a body (inner wall 14c) and/or Figs. 8a-8b showing a skirt (12c) projecting from a body (bottom flat portion of connector 12)), and one or more resilient clips (arms 18a, 18b in Figs. 2a-b, tabs 14f in Figs. 8a-8b, and arms 18a, 18b in Figs. 8a-8b all forming resilient clips) formed with at least a portion of the skirt, the one or more resilient clips being configured for removable or permanent engagement with the connector of the enteral feeding tube (see paragraphs 0050, 0054, 0058).
It would have been obvious to one having ordinary skill in the art to modify Swisher/Funamura/Becker in view of Kusz to include a skirt projecting from the body and towards the second end, at least a portion of the skirt surrounding the cylindrical body of the second end and one or more resilient clips formed with at least a portion of the skirt, the one or more resilient clips being configured for removable or permanent engagement with the connector of the enteral feeding tube. One would been motivated to do so in order to connect the feeding connector of Swisher/Becker to different port designs, rather than directly connect it to tubing 23 (see Figs. 2a-2b, 5a-5b, 8a-8b, paragraphs 0050, 0054, 0058 of Kusz).

Response to Arguments
Applicant’s arguments submitted 10/26/2021 have been considered. The arguments are drawn to the amendments to each independent claim. While the examiner agrees that the previously cited Choksi reference (US 4,046,145, hereafter ‘Choksi’) is silent to the newly added limitations of each independent claim, the Choksi reference is no longer relied upon. The newly cited Funamura reference shows the limitations of a thread extending from a cylindrical body and spaced from an end portion of the cylindrical body as pointed out in the above rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783